DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 5,746,535) in view of Levy et al. (US 5,729,948).
As to claims 1 and 2, Kohler discloses a connector for attachment of two frame elements 2,3, the frame elements being of rectangular section and having radiused side edges, the connector comprising a connector body 4 of similar rectangular section to the frame elements, the connector body comprising a single piece block having an inner flat engagement face for engagement with a flat end face of a first frame element 3 to form an extension of the first frame element, and an outer engagement face substantially parallel to the inner engagement face for abutting engagement against a flat side wall of a second frame element 2, a locking element 11,12 provided on the connector body which is engageable with a frame element to resist rotation of the connector body relative to the frame element, a fastener 7,10 to secure the frame elements together, the fastener comprising an elongate slide block 7 which is slidably engageable within a re-entrant slot 6 in the second frame element and a pair of spaced-apart retaining screws 10 which are engageable with the slide block and extend outwardly therefrom for engagement with the connector body to secure the slide block on the connector body, locating the slide block spaced-apart from the outer engagement face of the connector body (Figures 1-3).
Kohler fails to disclose a connector wherein the outer engagement face has two outwardly projecting lips extending along opposite side edges of the connector body at the outer engagement face, the lips each having a curved inner face for mating engagement with a radiused edge of the second frame element and a flat outer face forming an extension of a side wall of the connector body to align with and provide a smooth transition between adjacent side walls of the two frame elements.
Levy et al. teach a connector 24 wherein an outer engagement face of a connector body 60 has two outwardly projecting lips 64,70 extending along opposite side edges of the connector body at the outer engagement face, the lips each having a curved inner face for mating engagement with a radiused edge of a frame element 20 and a flat outer face forming an extension of a side wall of the connector body to align with and provide a smooth transition between adjacent side walls of two frame elements; the pair of opposing outwardly projecting lips matingly engaging the radiused edges of the frame element providing for a more secure, more rigid connection between the connector and the frame element (Figures 2-3D; C7 L28-35,46-56).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed by Kohler to comprise a pair of opposing outwardly projecting lips matingly engaging the radiused edges of the second frame element, as taught by Levy et al., in order to provide for a more secure, more rigid connection between the connector and the second frame element.
As to claim 4, Kohler discloses a connector wherein the locking element 11,12 comprises at least one locking tab 11 which projects outwardly from the inner engagement face for complementary interengagement with an associated slot 6 in the first frame element 3, or from the outer engagement face for complementary interengagement with an associated slot 6 in the second frame element 2 (Figures 2-3D).
As to claim 6, Kohler discloses a connector wherein the locking element 11,12 comprises locking tabs on both the inner engagement face and on the outer engagement face (Figures 2-3D).
As to claim 7, Kohler discloses a connector wherein the locking tabs 11,12 comprise a pair of locking tabs 12 located at opposite sides of the connector body 4 at the outer engagement face and a pair of spaced-apart locking tabs 11 mounted on and projecting outwardly from the inner engagement face of the connector body (Figures 2-3D).
As to claim 8, Kohler discloses a connector wherein a retaining washer 13 associated with each retaining screw 10 is mounted on the connector body 4 at the outer engagement face, the retaining washer having a central through-hole 21 for reception and through-passage of the retaining screw which is an interference fit in the through-hole for gripping the retaining screw (Figures 3-5).  
As to claim 9, Kohler discloses a connector wherein slots 23 are provided in the outer engagement face of the connector body 4 for reception of each retaining washer 13 (Figures 3-5).  
As to claim 10, Kohler discloses a connector wherein the retaining washer 13 is a push fit into the slot 23 to hold the retaining washer in the slot (Figures 3-5).
As to claim 11, Kohler discloses a connector wherein the locking tabs 11,12 comprise a pair of locking tabs located at opposite sides of the connector body 4 (Figures 2-3D). 
As to claim 12, Kohler discloses a connector wherein the locking tabs 11,12 comprise a pair of spaced-apart locking tabs 11 mounted on and projecting outwardly from the inner engagement face of the connector body 4 (Figures 2-3D). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



09/09/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619